                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division



   MATTHEW SCOTT,et al..

                          Plaintiffs.
                                                              Civil No. l:19-cv-00032
                                                              Hon. Liam O'Grady
                         V.
                                                              Hon. Michael S. Nachmanoff

   TRUSTIFY,INC., et al..

                          Defendants.




                                             ORDER


       This matter comes before the Court upon the Report and Recommendation issued by

Magistrate Michael S. Nachmanoff("Recommendation") on July 29. 2019. Dkt. 17. Pursuant to

Federal Rule of Civil Procedure 72(b)(2), the deadline for submitting any objections to the

Recommendation was August 12, 2019. On August 12, 2019, Plaintiffs filed an Objection to the

Recommendation only to the extent the Recommendation misspelled Plaintiff Stacy Blackburn's

name. Dkt. 18. Plaintiffs requested that any final Judgment correct the misspelling.

       Thus, after reviewing the record and Judge Nachmanoffs Recommendation,and finding

good cause to do so, the Court hereby APPROVES and ADOPTS the Recommendation, Dkt.

17, as to damages.

       Therefore, it is hereby ORDERED that Plaintiffs' Amended Motion for Default

Judgment is GRANTED. Dkt. 13.

       It is ORDERED that Judgment is hereby entered in favor of Plaintiffs Matthew Scott,

Elisabeth Nugent. Kevin Wiggins, Stacy Blackburn, Bey Wesley, Matthew Blanchard,
